UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4771



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


EUGENE ALFRED CONTEE,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:05-cr-
00255-RWT)


Submitted: July 24, 2007                    Decided:   July 26, 2007


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Douglas James Wood, ROBERTS & WOOD, Riverdale, Maryland, for
Appellant. Rod J. Rosenstein, United States Attorney, Jonathan C.
Su, Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Eugene Alfred Contee pled guilty to distribution of fifty

grams or more of cocaine base (crack), 21 U.S.C.A. § 841(a)(1),

(b)(1)(A) (West 1999 & Supp. 2007), and was sentenced to a term of

168 months’ imprisonment.       Under the terms of his plea agreement,

Contee stipulated that he was a career offender, and waived “any

right to appeal from any sentence within or below the advisory

guidelines range resulting from an adjusted offense level of 34

. . . .”    At sentencing, the district court determined that the

adjusted offense level was 34, then departed downward to offense

level 30 for substantial assistance on the government’s motion.*

The resulting guideline range was 168-210 months.            Our review of

the record discloses that Contee was advised about the waiver

provision at the guilty plea hearing, and that his waiver was

knowing and voluntary.        See United States v. Brown, 232 F.3d 399,

402 (4th Cir. 2000).

           We therefore dismiss the appeal for lack of jurisdiction.

We   dispense   with   oral    argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                  DISMISSED


      *
      The court declined to depart downward further because of
mitigating factors argued by defense counsel or on the ground that
criminal history category VI over-represented Contee’s criminal
history.

                                    - 2 -